

116 HR 8028 IH: Protect Minority Student Borrowers Act
U.S. House of Representatives
2020-08-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8028IN THE HOUSE OF REPRESENTATIVESAugust 11, 2020Mr. Vela introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Equal Credit Opportunity Act to prohibit discrimination based on an applicant’s institution of higher education, and for other purposes.1.Short titleThis Act may be cited as the Protect Minority Student Borrowers Act. 2.Scope of prohibition(a)Prohibited discriminationSection 701 of the Equal Credit Opportunity Act (15 U.S.C. 1691) is amended—(1)by redesignating subsections (b) through (e) as subsections (c) through (f), respectively; and(2)by inserting after subsection (a) the following:(b)(1)It shall be unlawful for any private education lender to discriminate against any applicant, with respect to any aspect of a credit transaction, on the basis of the institution of higher education an applicant intends to attend, presently attends, or previously attended, including whether such institution is a minority-serving institution.(2)In this subsection:(A)The term institution of higher education has the meaning given such term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).(B)The term minority-serving institution means an institution of higher education described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).(C)The term private education lender has the meaning given such term in section 140(a) of the Truth In Lending Act (15 U.S.C. 1650(a))..(b)Civil liabilitySection 706(g) of the Equal Credit Opportunity Act (15 U.S.C. 1691e(g)) is amended by striking section 701(a) each place it appears and inserting subsection (a) or (b) of section 701.(c)Conforming amendmentSection 603(k) of the Fair Credit Reporting Act (15 U.S.C. 1681a(k)) is amended by striking 701(d)(6) each place it appears and inserting 701(e)(6). 3.Study and report on lending discrimination(a)StudyThe Comptroller General of the United States shall conduct a study on—(1)whether private education lenders (as defined in section 140(a) of the Truth in Lending Act (15 U.S.C. 1650(a))) discriminate against applicants who intend to attend, currently attend, or previously attended minority-serving institutions of higher education (as described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a))); and(2)the extent of such discrimination, if any.(b)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report that contains the results of the study conducted under subsection (a). 